                          UNITED STATES DISTRICT COURT

                               DISTRICT OF MINNESOTA


Heights Apartments, LLC, and Walnut                        Case No. 20-cv-2021 NEB-BRT
Trails, LLLP,

                     Plaintiffs,

v.
                                                       SUPPLEMENTAL MEMORANDUM OF
Tim Walz, in his official capacity as                     LAW REGARDING JACOBSON V.
Governor of the State of Minnesota, and                                  MASSACHUSETTS
Keith Ellison, in his official capacity as
Attorney General of the State of
Minnesota, and John Doe,

                     Defendants.


                                        Introduction

       Defendants make several references to Plaintiffs’ failure to cite their preferred case

on this issue, Jacobson v. Massachusetts, 197 U.S. 11 (1905). Rather than examine why

the case is important to this analysis, however, Defendants simply cherry-pick a sentence

from the opinion in support of their position. The case is worth a full analysis in light of

the heavy emphasis Defendants (and many courts) place on it.

       I.     Factual Basis of Case and Holding

       Jacobson was a challenge to a Massachusetts statute allowing local governments to

mandate vaccinations during the smallpox outbreak at the turn of that century, if they

considered it necessary in their locality. 197 U.S. at 12. Jacobson, who had been criminally

convicted for refusing and subjected to the $5 fine, challenged this law under the preamble
to the U.S. Constitution and the “spirit of the Constitution,” as well as the Fourteenth

Amendment. Id. at 13–14. Essentially, this challenge was the equivalent to similar

challenges today to mask mandates: The question presented was one of individual liberty

versus a legislative determination related to public health.

       The Court in Jacobson analyzed the case as one of police powers, allowing that such

power encompassed “such reasonable regulations established directly by legislative

enactment as will protect the public health and the public safety.” 197 U.S. at 25 (citing

cases). The Court noted the tension between the role of the Legislature—“[t]he good and

welfare of the commonwealth, of which the legislature is primarily the judge, is the basis

on which the police power rests in Massachusetts,” id. at 27—and the Judiciary—to protect

against “police power” laws passed “in such an arbitrary, unreasonable manner, or might

go so far beyond what was reasonably required for the safety of the public, as to authorize

or compel the courts to interfere for the protection of such persons.” Id. at 28 (citing cases

when “under the guise of exerting a police power, [health laws] invaded the domain of

Federal authority, and violated rights secured by the Constitution, [and] this court deemed

it to be its duty to hold such laws invalid.” Id.) It is in this context that the only quoted

sentence of Jacobson in Defendants’ brief appears.

              If there is any such power in the judiciary to review legislative
              action in respect of a matter affecting the general welfare, it
              can only be when that which the legislature has done comes
              within the rule that, if a statute purporting to have been enacted
              to protect the public health, the public morals, or the public
              safety, has no real or substantial relation to those objects, or is,
              beyond all question, a plain, palpable invasion of rights secured
              by the fundamental law, it is the duty of the courts to so
              adjudge, and thereby give effect to the Constitution.


                                               2
Id. at 31 (citing Mugler v. Kansas, 123 U. S. 623, 661 (1887); Minnesota v. Barber, 136

U. S. 313, 320; Atkin v. Kansas, 191 U. S. 207, 223 (1903)). In each of the cited cases, just

as in the cited passage above and the several pages of analysis preceding it, the Court was

trying to avoid substituting its own judgment for that of the fully-formed factfinding of a

legislature. See Mugler 123 U. S. at 661 (“Under our system that power is lodged with the

legislative branch of the government”); Barber, 136 U. S. at 320 (“The rule is general, with

reference to the enactments of all legislative bodies, that the courts cannot inquire into the

motives of the legislators in passing them”) (quoting Soon Hing v. Crowley, 113 U.S. 703,

710 (1885)); Atkin, 191 U. S. at 223 (“No evils arising from such legislation could be more

far-reaching than those that might come to our system of government if the judiciary,

abandoning the sphere assigned to it by the fundamental law, should enter the domain of

legislation, and, upon grounds merely of justice or reason or wisdom, annul statutes that

had received the sanction of the people's representatives.”) Executive power was not

mentioned; the Court’s deference was to legislative fact-finding about medical issues.

       II.    Jacobson Was Often Cited, But Historically For The Simple Proposition
              That Individual Liberty Is Not Absolute

       Despite Defendants’ assertions of the far-reaching scope of this new formulation of

law, for well over a century Jacobson was often cited, but for the fairly unremarkable

principle that individual liberty was not absolute, and the state possessed the police power

to regulate the health of its citizens. See, e.g., Roe v. Wade, 410 U.S. 113, 154 (1973) (“The

privacy right involved, therefore, cannot be said to be absolute. In fact, it is not clear to us

that the claim asserted by some amici that one has an unlimited right to do with one's body


                                               3
as one pleases bears a close relationship to the right of privacy previously articulated in the

Court's decisions. The Court has refused to recognize an unlimited right of this kind in the

past. Jacobson v. Massachusetts”); Planned Parenthood of Se. Pennsylvania v. Casey, 505

U.S. 833, 857 (1992) (cited for the same principle); Washington v. Glucksberg, 521 U.S.

702, 742 (1997) (citing Jacobson in examples recognizing “that this common-law right to

refuse treatment is neither absolute nor always sufficiently weighty to overcome valid

countervailing state interests”); Wisconsin v. Yoder, 406 U.S. 205, 230 (1972) (citing

Jacobson as part of the argument that religious actions are “not totally free from legislative

restrictions”); Employment Div., Dept. of Human Res. of State of Or. v. Smith, 485 U.S.

660, 670 n.13 (1988) (same). Indeed, the same Court which issued Jacobson issued

Lochner two months later and noted that Jacobson was “related to compulsory vaccination,

and the law was held valid as a proper exercise of the police powers with reference to the

public health . . . . That case is also far from covering the one now before the court.”

Lochner v. New York, 198 U.S. 45, 56 (1905), abrogated in subsequent cases. “There is, in

our judgment, no reasonable foundation for holding this to be necessary or appropriate as

a health law to safeguard the public health, or the health of the individuals who are

following the trade of a baker. The case differs widely, as we have already stated, from the

expressions of this court in regard to laws of this nature.” Id. at 58 (citing Jacobson). Even

the Court which issued both opinions did not regard Jacobson’s scope as broad enough to

extend police powers from a doctor’s office to a bakery.

       When Jacobson has been cited by the high court in the context of emergency

powers, the references have been spare, passing, or in dissent. See, e.g. Hamdi v. Rumsfeld,


                                              4
542 U.S. 507, 592 (2004) (Thomas, J., dissenting) (citing Jacobson as part of the argument

that the President’s decision for indefinite detention of U.S. citizens as enemy combatants

“is necessary to protect the public need not and should not be subjected to judicial second-

guessing”). It was not cited, for instance, in Blaisdell, which invoked a national emergency

to limit the rights of property owners to recover property by foreclosure. See Home Bldg.

& Loan Ass’n v. Blaisdell, 209 U.S. 398 (1934).

       III.   In The Closest Analogous Case, Jacobson Was Cited Only To Show That
              A Governor’s Executive Powers During An Emergency Should Be
              Limited Despite Jacobson

       The closest the case has ever come to being used by the Supreme Court in an

analogous case was in Sterling v. Constantin. In that case, the governor of Texas had

declared a state of emergency due to civil unrest and issued executive orders to the Texas

National Guard “regulating and restricting the production of oil from complainants’ wells.”

287 U.S. 378, 386–87 (1932). Naming the governor, adjutant general, and the brigadier

general of the Texas National Guard as defendants, the plaintiffs (private companies whose

wells were subject to interference by these executive orders) requested an injunction. Id.

The Court quickly dismissed the defendants’ arguments—also made in this case—that it

lacked jurisdiction on Eleventh Amendment immunity grounds. Id. at 393. The Court then

abstained on the argument—not made by Plaintiffs in this context—that Texas law did not

grant the governor the emergency powers he claimed. Id. at 396. The Supreme Court then

addressed the crux of the question presented by Defendants here, and unanimously and

roundly rejected it at some length.




                                             5
               Third. The existence and nature of the complainants' rights are
               not open to question. Their ownership of the oil properties is
               undisputed. Their right to the enjoyment and use of these
               properties, subject to reasonable regulation by the state in the
               exercise of its power to prevent unnecessary loss, destruction,
               and waste, is protected by the due process clause of the
               Fourteenth Amendment. [citing cases] . . . [A]ppellants assert
               that the court was powerless thus to intervene, and that the
               Governor's order had the quality of a supreme and
               unchallengeable edict, overriding all conflicting rights of
               property and unreviewable through the judicial power of the
               federal government.

               If this extreme position could be deemed to be well taken, it is
               manifest that the fiat of a state Governor, and not the
               Constitution of the United States, would be the supreme law of
               the land; that the restrictions of the Federal Constitution upon
               the exercise of state power would be but impotent phrases, the
               futility of which the state may at any time disclose by the
               simple process of transferring powers of legislation to the
               Governor to be exercised by him, beyond control, upon his
               assertion of necessity. Under our system of government, such
               a conclusion is obviously untenable. There is no such avenue
               of escape from the paramount authority of the Federal
               Constitution.

As the dagger in Defendants’ position, the Court went on in the very next paragraph to note

that its decision was taken in full recognition of the precedent of Jacobson. Id. at 398–99. 1


1
    Unlike Jacobson, Sterling has been cited often by the majority or concurrence in cases

involving executive authority in times of conflict. See, e.g., Duncan v. Kahanamoku, 327

U.S. 304, 335 (1946) (Stone, C.J., concurring) (despite the attack on Pearl Harbor, “the

exercise of the [executive] power may not extend beyond what is required by the exigency

which calls it forth”); Cooper v. Aaron, 358 U.S. 1, 18 (1958) (holding that a governor and

school board could not “war against the Constitution” by resisting school integration);


                                              6
       IV.     Jacobson’s New Life During The COVID-19 Pandemic

       The Supreme Court has not had the occasion as yet to issue a final opinion on the

COVID-19 pandemic as it relates to Jacobson’s new interpretation in the last six months,

but has cited the case in three opinions concurring or dissenting from the denial of an

application or stay of an injunction related to the pandemic. In only one of them was

Defendants’ position addressed directly. Justice Alito, writing for three justices who

dissented from the denial of the application for an injunction against certain executive

orders by the Governor of Nevada, cautioned that

               [l]anguage in Jacobson must be read in context, and it is
               important to keep in mind that Jacobson primarily involved a
               substantive due process challenge to a local ordinance
               requiring residents to be vaccinated for small pox. It is a
               considerable stretch to read the decision as establishing the test
               to be applied when statewide measures of indefinite duration
               are challenged under the First Amendment or other provisions
               not at issue in that case.

Calvary Chapel Dayton Valley v. Sisolak, 140 S. Ct. 2603, 2608 (2020) (Alito, J.,

dissenting).




Hamdi v. Rumsfeld, 542 U.S. 507, 535 (2004) (plurality opinion) (in the War on Terror,

affirming right to impartial adjudicator of government’s claim of enemy combatant status).

See also Toyosaburo Korematsu v. United States, 140 F.2d 289, 297 (9th Cir. 1943), aff'd

sub nom. Korematsu v. United States, 323 U.S. 214 (1944) (Denman, J, dissenting in part

from internment of Japanese-Americans).




                                               7
       This is the correct analysis. For more than a century after it was issued Jacobson

lived an uneventful life, standing for a principle so unremarkable that it was frequently

mentioned and rarely examined. Now the effects of the recent emergency have breathed

into it not new life, but a different life. It is no longer cited for the principle it was cited for

in Roe and Casey, and Glucksburg, and Yoder and Smith: that a person’s individual liberty

is not absolute, but must bow to reasonable restrictions based on valid uses of police power.

It no longer gives the gentler guidance it was read to hold in the years following its

issuance. See German All. Ins. Co. v. Hale, 219 U.S. 307, 317 (1911) (citing Jacobson to

hold that “the state may, in the exercise of its police power, and in harmony with its own

and the Federal Constitution, prescribe for the public convenience and the general good”)

(emphasis added). It no longer is subject to the warnings in Jacobson itself, which the

Eighth Circuit interpreted to mean that “[t]he reserved police power of the state must stop

when it encroaches on the protection accorded the citizen by the Federal Constitution.”

Women's Kansas City St. Andrew Soc. v. Kansas City, Mo., 58 F.2d 593, 598 (8th Cir.

1932) (citing Jacobson and similar cases). Instead, a flood of cases during the pandemic

have given it exactly the inverse reading and a scope that is almost boundless.

       As of October 19, 2020, of the 453 times Jacobson has been cited by the federal

courts, 154 have come since the start of the pandemic; that is, over one-third of all federal

citations to Jacobson over the previous one hundred and fifteen years have come in the last

six months. Twenty of the citations came between the filing of Plaintiffs’ initial

memorandum and Defendants’ response. Now, some courts are interpreting Jacobson to

hold that “[d]uring an epidemic, the Jacobson court explained, the traditional tiers of


                                                 8
constitutional scrutiny do not apply.” 2 Cassell v. Snyders, 20 C 50153, 2020 WL 2112374,

at *6 (N.D. Ill. May 3, 2020), on appeal to Seventh Circuit (cited in Def. Br., 13). This

Court, following the Fifth Circuit, has taken the position that “Jacobson instructs that all

constitutional rights may be reasonably restricted to combat a public health emergency.”

Lewis v. Walz, CV 20-1212 (DWF/HB), 2020 WL 5820549, at *4 (D. Minn. Sept. 30,

2020) (quoting In re Abbott, 954 F.3d 772, 786 (5th Cir. 2020)) (emphasis in original). The

Eighth Circuit in In re Rutledge held that in the face of a crisis, Jacobson imposes a higher

standard than any known to law: that only “fundamental” rights are subject to protection

from abuse of police powers, and even then only on a showing “beyond all question” that

there is a “plain, palpable” invasion of that right, or a showing that the state lacks a “real

and substantial relation” to the crisis. 956 F.3d 1018, 1028 (8th Cir. 2020) (emphasis

added).

       As this Court has noted, other district courts have not taken such a sweeping view

of Jacobson. 2020 WL 5820549 at *4, n.5 (citing Cnty. of Butler v. Wolf, —F.3d—, Civ.

No. 20-677, 2020 WL 5510690, at *9-10 (W.D. Penn. Sept. 14, 2020)); see also Bayley's

Campground, Inc. v. Mills, — F. Supp. 3d ––, 2020 WL 2791797 (D. Me. May 29, 2020).

The sudden onslaught in the last few months of this new interpretation of Jacobson as a

sweeping emergency-powers decision should show the Court that this is an example of an

analysis seeking a precedent, rather than precedent driving analysis.



2
  This argument ignores the fact that, in 1905, even the idea of “tiers” of constitutional
scrutiny would not exist for another 33 years. United States v. Carolene Products Co., 304
U.S. 144, 152 n.4 (1938).

                                              9
                                         Conclusion

       For the reasons set forth above, until this year Jacobson v. Massachusetts has been

consistently used for the narrow holding individual liberty is not absolute in the face of

valid police powers of the state to regulate the health of its citizens. Its new formulation as

a case standing for the proposition that during an emergency, all civil rights are subject to

encroachment is a wholly new and incorrect reading of the case. Despite a single, ill-used

line, Jacobson is not applicable to this case.



                                           Respectfully submitted,

Dated: October 23, 2020             HANSEN, DORDELL, BRADT, ODLAUG
                                        & BRADT, P.L.L.P.

                                           By: /s/ Michael Kemp
                                               Michael Kemp #390426
                                           Attorneys for Plaintiff
                                           3900 Northwoods Drive, Suite 250
                                           St. Paul, MN 55112-6973
                                           651/332-8734
                                           mkemp@hansendordell.com




                                              10
